 8:21-cv-00116-RGK-PRSE Doc # 25 Filed: 08/11/21 Page 1 of 5 - Page ID # 111




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                   8:21CV116

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

BEATRICE STATE DEVELOPMENTAL
CENTER, et al.,

                    Defendants.


       In a Memorandum and Order entered on July 14, 2021, on initial review of
Plaintiff’s Amended Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A, the
court stayed this action pending final disposition of criminal charges filed against
Plaintiff in state court. On July 23, 2021, Plaintiff filed a “Motion in Appeal,” which
was docketed as a “Notice of Appeal” (Filing 16), together with a “Motion to File
[Appeal] For [IFP] Leave of In Forma Pauperis,” which was docketed as a “Motion
for Leave to Appeal in forma pauperis” (Filing 17).

      The court granted the IFP motion, and the Notice of Appeal was then
processed. (See Filing 18, 19.)

      On August 3, 2021, the United States Court of Appeals for the Eighth Circuit
entered judgment remanding the case for further consideration of the “Motion in
Appeal” (Filing 16). The Court of Appeals’ judgment states:

      The district court referred a “motion in appeal” as a notice of appeal
      from the district court’s July 14, 2021, order staying his civil rights
      action pending completion of state court proceedings. This “motion in
      appeal” is returned to the district court for consideration as a new case
      or an amended complaint and the appeal in this court is terminated.

(Filing 23.)
 8:21-cv-00116-RGK-PRSE Doc # 25 Filed: 08/11/21 Page 2 of 5 - Page ID # 112




       The caption on the first page of Filing 16 includes the following designation
and title:
                          Motion in Appeal [8:21cv116]
      Plaintiff: Austin Edward Lightfeather vs. American Civil Liberties
      Union: Defendant (Individual & Official Compacity)
      Plaintiff [Appellant] Austin Edward Lightfeather vs. Beatrice State
      Developmental Center, et al., Defendant [Appellee] (Individual)
      Compacity: [American Civil Liberties Union]

(Filing 16, at 1 (spelling and punctuation, including parentheses and brackets, as in
original).)

       The case number, 8:21cv116, appears six times on page 1, and on nearly every
page thereafter. Because it is clear that Plaintiff did not intend to open a new case,
Filing 16 will be treated as an amended pleading1 and, as such, it will be considered
as supplemental to, rather than as superseding, Plaintiff’s Amended Complaint. See
NECivR 15.1(b) (authorizing such consideration for pro se litigants’ amended
pleadings “unless the pleading states that it supersedes the prior pleading.”).

       Reviewing Filing 16, it appears Plaintiff is complaining, first of all, that the
American Civil Liberties Union (ACLU) discontinued its representation of Plaintiff
in a § 1983 action that he initiated against the Nebraska Department of Correctional
Services (NDCS) in 2015, and has refused to provide representation in any of the
numerous lawsuits Plaintiff has filed since then.2 He bases his claims on the Sixth,

      1
         The court’s preferred course of action would be to treat Filing 16 as a motion
for leave to amend under Rule 15(a)(2), but the Court of Appeals’ directive on
remand does not include this option.
       2
         In the “Motion to File [Appeal] For [IFP] Leave of In Forma Pauperis,”
Plaintiff describes ACLU as “an added [defendant] in my appeal to the eighth circuit
courts” and states he is “Filing a body of a complain within the [Appeal] of
[8:21cv116] with relief: of $6 million dollars with relief of my appeal for $1 million
dollars to [combine] both cases in [one matter] for relief of [$7 million dollars], for
the [ACLU] Defendant to be added into the body for [Appeal review] of this
document to the [one body] with [BSCD et al] …” (Filing 17, at 2-3 (spelling,
                                          2
 8:21-cv-00116-RGK-PRSE Doc # 25 Filed: 08/11/21 Page 3 of 5 - Page ID # 113




Eighth, and Fourteenth Amendments, and seeks $6 million in damages. (Filing 16,
at 1-8, 18-21.) Second, Plaintiff complains that staff members at the Lincoln
Regional Center (LRC) wear watches that have recording capabilities. (Filing 16, at
9-10.) Finally, Plaintiff complains that he has not been allowed to bring a copy of a
book he published into LRC, thereby denying his First Amendment right to freedom
of expression. (Filing 16, at 12-17.)

       In the “Motion to File [Appeal] For [IFP] Leave of In Forma Pauperis,”
Plaintiff describes ACLU as “an added [defendant] in my appeal to the eighth circuit
courts” and states he is “Filing a body of a complain within the [Appeal] of
[8:21cv116] with relief: of $6 million dollars with relief of my appeal for $1 million
dollars to [combine] both cases in [one matter] for relief of [$7 million dollars], for
the [ACLU] Defendant to be added into the body for [Appeal review] of this
document to the [one body] with [BSCD et al] …” (Filing 17, at 2-3 (spelling,
capitalization, and punctuation as in original).)

       ACLU and LRC were not previously named as Defendants in Plaintiff’s
original Complaint (Filing 1) or Amended Complaint (Filing 13), and the claims
made against these entities bear no relationship to the claims alleged against Beatrice
State Developmental Center (BSDC) and other Defendants in this case. Plaintiff
states he plans to file a motion to reopen this case after final disposition of the
pending criminal charges (Filing 16, at 18), so it appears he does not intend to
abandon the claims alleged against BSDC and other Defendants. This is confirmed
by statements made in the IFP motion.

       Under federal pleading practice, “persons … may be joined in one action as
defendants if: (A) any right to relief is asserted against them jointly, severally, or in
the alternative with respect to or arising out of the same transaction, occurrence, or
series of transactions or occurrences; and (B) any question of law or fact common to


capitalization, and punctuation as in original).) Plaintiff prays “For this case to be
[overturned] from [stayed], For [relief] of [Forward Advance] to move forward to a
[trial] & a [summons] phase to support the need for a [six jury] trial in [Federal
court].” (Filing 17, at 4-5 (capitalization and punctuation as in original).)
                                           3
 8:21-cv-00116-RGK-PRSE Doc # 25 Filed: 08/11/21 Page 4 of 5 - Page ID # 114




all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Neither of these
conditions are satisfied here.

      Where, as in this case, there is a misjoinder of parties, “on its own, the court
may at any time, on just terms, add or drop a party. The court may also sever any
claim against a party.” Fed. R. Civ. P. 21.

       If the court were to sever the claims alleged in Filing 16, it would need to open
two new cases. Because against claims made against ACLU are not transactionally
related to the claims made against LRC and do not involve common questions of
law or fact, there would still be a misjoinder of parties if the claims were combined
in a single action.3

       Plaintiff, as a prisoner, would be responsible for payment of the $350.00 filing
fee in each case, even if proceeding in forma pauperis. See In re Tyler, 110 F.3d 528,
529-30 (8th Cir.1997) (“The PLRA [Prison Litigation Reform Act] makes prisoners
responsible for their filing fees the moment the prisoner brings a civil action or files
an appeal”).

        Severance of claims might also prove detrimental to Plaintiff under the
PLRA’s “three strikes” provision if, for example, the court were to determine on
initial review that the new cases should be dismissed because Plaintiff’s allegations
failed to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(g)
(“In no event shall a prisoner bring a civil action or appeal a judgment in a civil
action or proceeding under this section [authorizing in forma pauperis proceedings]
if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
any facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.”),


      3
        By contrast, the two claims alleged against LRC can be combined in a single
action because “[a] party asserting a claim … may join, as independent or alternative
claims, as many claims as it has against an opposing party.” Fed. R. Civ. P. 18.
                                           4
 8:21-cv-00116-RGK-PRSE Doc # 25 Filed: 08/11/21 Page 5 of 5 - Page ID # 115




       For Plaintiff’s benefit, the court will instead “drop” ACLU and LRC as parties
under Rule 21 and strike Filing 16 because none of the allegations made in that
pleading are material to claims alleged against BSDC and other Defendants in the
Amended Complaint. See Fed. R. Civ. P. 15(f)(1) (“The court may strike from a
pleading … any … immaterial … matter. The court may act … on its own[.]”).
Plaintiff will then be free to file new cases against ACLU and LRC on his own,
should he so choose.

      IT IS THEREFORE ORDERED that:

      1. Pursuant to Rules 21 and 15(f)(1) of the Federal Rules of Civil Procedure,
         neither the American Civil Liberties Union nor the Lincoln Regional
         Center shall be a party defendant to this action, and Filing 16 is hereby
         stricken from the court file.

      2. The stay order entered on July 14, 2021 (Filing 15), shall remain in effect,
         and this case shall remain closed for statistical purposes.

      Dated this 11th day of August 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         5
